Motion to Dismiss.
The opinion of the Court was delivered by
Fenner, J.
The motion is based on three grounds, viz :
1st. Want of jurisdiction, because of insufficiency of amount involved. The suit is one for partition, involving the distribution of a fund exceeding sixteen thousand dollars. A final judgment was rendered, homolgating the report of the notary to whom the partition was referred.
After said judgment had become final, a difference arose as to the interpretation thereof,' two of the parties claiming that they were entitled to receive interest on their claims, although in forming the passive mass, and in the tableau of distribution tlieir claims bad been extended and allowed only to the amount of the principal thereof.
. These parties took a rule on the others interested to show cause why, under said judgment, as properly interpreted, they should not be paid the amount of said interest. After contradictory pleading and hearing judgment was rendered making the rule absolute, from which judgment the present appeal has been taken.
Had the original judgment expressly allowed this interest, the other parties could undoubtedly have appealed to this court by reason of the amount of the fund to be distributed. We see not why they *584should not have the same right when the allowance is thus subsequently made in interpreting the judgment, the very question being whether the subsequent judgment is a proper interpretation of the former one, or is an alteration thereof, which the court had no authority to make. It is very certain that the allowance of interest thus made affects the result of the entire*distribution of a fund largely exceeding $2000, and we think our jurisdiction is properly invoked.
2d. Insufficiency of the bond of appeal.
The amount of the bond was fixed in the order of apx>cal, and is, in any event, sufficient for a devolutive appeal.
3d. Absence from the record of any extract from rhe minutes, showing that the motion and order for appeal was granted by the court-. The motion and order are copied in the record, and under certiorari the extract from the minutes has been supplied.
Motion denied.